ORDER
Upon consideration of the inordinate delay in perfecting defendant’s appeal and the brief and record submitted by R.L. Gilbert, III on behalf of defendant, the Court ex mero motu removes Mr. Gilbert as counsel for defendant, and orders that Mr. Gilbert receive no payment for any services provided on behalf of defendant. The Court appoints the Appellate Defender to represent the defendant. The Appellate Defender shall have 60 days to submit a new proposed record, and 60 days thereafter to prepare defendant’s brief. The State shall have 60 days from the date the defendant’s brief is filed to submit its brief. By order of the Court in Conference, this the 13th day of March, 2001.
Butterfield, J.
For the Court